Citation Nr: 0704496	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  02-20 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to July 
1971 and from December 1973 to April 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In that rating decision, the RO 
denied service connection for hepatitis C and the veteran's 
disagreement with that decision led to this appeal.  The 
veteran's appeal was previously before the Board in February 
2006.  At that time, the Board remanded the veteran's claim 
for service connection for hepatitis C in order to obtain a 
VA examination, to include an opinion addressing the question 
of whether the veteran's hepatitis C is linked to any 
incident of service.  The Board finds that the veteran's 
claim is now ready for appellate review. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  Hepatitis C was not shown during service or for many 
years thereafter, and there is no competent evidence that 
relates it to service or any incident of service, to include 
exposure to herbicide agents.




CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred therein 
as the result of exposure to herbicides during active 
service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Veterans 
Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in August 2001 and March 2005 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  The veteran was informed about the 
information and evidence not of record that is necessary to 
substantiate his claim; the information and evidence that VA 
will seek to provide; the information and evidence the 
claimant is expected to provide; and to provide any evidence 
in his possession that pertains to the claim.

With respect to the Dingess requirements, while the August 
2001 and March 2005 letters fail to provide notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the claim for the disability on appeal, 
such failure is harmless because, as will be explained below 
in greater detail, the preponderance of the evidence is 
against the veteran's claim.  Thus, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Veterans Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
August 2001 notice was provided to the veteran before the RO 
decision that is the subject of this appeal.  The Board notes 
that the March 2005 notification letter was provided to the 
veteran after the RO decision that is the subject of this 
appeal. 

To the extent that there was any timing deficiency, the 
veteran's claim of entitlement to service connection for 
hepatitis C was readjudicated in a June 2006 supplemental 
statements of the case.  The United States Court of Appeals 
for the Federal Circuit has held that timing-of-notice errors 
can be "cured" by notification followed by readjudication.  
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II); see Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) ("The Federal Circuit specifically mentioned two 
remedial measures:  (1) The issuance of a fully compliant 
[section 5103(a)] notification, followed by (2) 
readjudication of the claim."); Pelegrini v. Principi, 18 
Vet. App. 112, 122-24 (2004) ("proper subsequent VA 
process" can cure error in timing of notice).  

The Veterans Court has held recently that a supplemental 
statement of the case that complies with applicable due 
process and notification requirements constitutes a 
readjudication decision.  Mayfield v. Nicholson, No. 02-1077 
slip op. at 5-6 (U.S. Vet. App. Dec. 21, 2006) 
(Mayfield III); see also Prickett, supra (holding that a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 
slip op. at 7, citing Mayfield II, 444 F.3d at 1333-34.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence includes private 
medical records, service medical records, service personnel 
records, and VA medical records, including the March 2006 VA 
examination report that was obtained upon remand.  The Board 
notes that the veteran did not report to the March 2006 
examination and has not submitted any reason for his failure 
to report.  See 38 C.F.R. § 3.655.  The physician, however, 
reviewed the veteran's claims file and rendered an opinion 
regarding whether the veteran's hepatitis C is linked to any 
incident of service, based on the evidence contained in 
claims file.  After review of the examination report, the 
Board finds that it provides competent, non-speculative 
evidence regarding the claimed nexus.  Thus, there is no duty 
to provide an examination or another medical opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Background and Analysis

The veteran contends that he has hepatitis C due to his 
service.  He specifically asserts that his risk factors for 
contracting hepatitis C while in Vietnam were mosquito bites, 
sexual activity without the use of protection, and general 
exposure to blood.  The veteran also alleges, in essence, 
that he received an immunizations from the same needles used 
to give others injections.  In certain documents submitted by 
the veteran, including his April 2002 notice of disagreement, 
the veteran further appears to contend that his hepatic C is 
due to exposure to herbicidal agents. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "In line of duty" 
means any injury incurred or aggravated during a period of 
active military service, unless such injury was the result of 
the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, was the result of the veteran's abuse 
of alcohol or drugs.  38 U.S.C.A. § 105(a); 38 C.F.R. § 
3.1(m).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  Hepatitis C is not 
among the diseases listed.

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Diseases 
Not Associated with Exposure to Certain Herbicide Agents, 67 
Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the 
foregoing, the U.S. Court of Appeals for the Federal Circuit 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725,  2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.  See 
Brock v. Brown, 10 Vet. App. 155 (1997).
 
The Board has carefully reviewed the claims file and 
considered the veteran's assertions regarding his currently 
diagnosed hepatitis C. 

The veteran's service medical records indicate that he 
experienced several injuries during service.  An April 1971 
medical record indicates that the veteran sought treatment 
for a head injury.  Documents date in June 1971 indicate that 
the veteran sought treatment for stab wounds to the back and 
shoulder, for which he received sutures.  A December 1974 
medical record indicates that the veteran sought treatment 
for a stab wound to the left pectoral.  The medical 
professional completing the December 1974 record indicated 
that the knife only went in 1 inch.  There is no evidence in 
the service medical records that the veteran received blood 
transfusions for any of these injuries.

The veteran's post-service medical records indicate that the 
veteran has abused drugs; specifically, the record indicates 
use of cocaine.  A February 2001 VA treatment record quotes 
the veteran as stating that he has "tried everything."  He 
has asserted in support of his claim that he has not used 
intravenous drugs

The record includes medical evidence that the veteran 
received a blood transfusion following a gunshot to the 
abdomen in January 1983.  There is also medical evidence to 
show that the veteran received gunshots to his right thigh 
and left leg in September 1989.

As noted above, the Board previously remanded the veteran's 
appeal for a VA examination that would provide an opinion 
regarding whether there was a link between the veteran's 
incurrence of hepatitis C and his service.  Further, as 
noted, the veteran failed to report for the March 2006 
examination.  The physician, however, reviewed the veteran's 
claims file and issued a report.  Dr. G.V.O., M.D. (initials 
used to protect privacy), an associate professor of 
gastroenterology and internal medicine, noted as the 
veteran's risk factors for exposure to hepatitis C evidence 
of the January 1983 gunshot and his history of polysubstance 
abuse, although it was not clear if the veteran had used 
intravenous or insufflation routes or "skin popping."  The 
physician noted that a report regarding the veteran's surgery 
following the January 1983 gunshot injury indicated that the 
veteran received two units of plasma and one unit of blood at 
that time.

Dr. G.V.O. further reported that he could not find any 
evidence of wounds requiring surgery or blood product 
transfusions during his service.  He noted that such injuries 
would be another risk factor.  The physician opined that 
exposure to an herbicide agent is not a risk factor for 
hepatitis C.  The gastroenterologist concluded that, without 
reasonable evidence of exposure to blood during medical 
treatment or wounds during the veteran's service, then it is 
most likely that the veteran's exposure to hepatitis C 
occurred as a result of the blood transfusions after service.  

The veteran's own assertions as to the service origin of 
hepatitis C are not substantiated by competent medical or 
other evidence.  The record does not show, nor does the 
veteran contend, that he has specialized education, training, 
or experience that would qualify him to provide an opinion on 
this matter.  It is now well established that a lay person 
such as the veteran is not competent to opine on medical 
matters such as diagnoses or etiology of medical disorders 
and his opinion that his hepatitis C is causally related to 
service is therefore entitled to no probative weight value.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In all, a preponderance of the evidence is against the 
veteran's claim for service connection for hepatitis C.  The 
Board places substantial probative value on the March 2006 
examination report in which the examiner found that the 
veteran's hepatitis C was most likely related to his blood 
transfusion that occurred after service.  Further, service 
connection for hepatitis C is not granted on a presumptive 
basis based on exposure to an herbicide agent and there is no 
medical evidence of record indicating a link between the 
veteran's exposure to an herbicide agent and his contracting 
hepatitis C.  Accordingly, service connection is not 
warranted.  As the preponderance of the evidence is against 
the veteran's claim for service connection for hepatitis C, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. § 5107(b); see also, generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir.  2001). 


ORDER

Service connection for hepatitis C is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


